Case: 13-11458   Date Filed: 04/17/2014   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11458
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:81-cr-06057-WPD-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

THOR HANSEN,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 17, 2014)

Before TJOFLAT, WILSON and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 13-11458     Date Filed: 04/17/2014    Page: 2 of 6


      Thor Hansen appeals his conviction for failure to appear, in violation of

18 U.S.C. § 3146. On appeal, he argues that the district court erred by failing to

dismiss the indictment under Federal Rule of Criminal Procedure 48, based on the

government’s representation in a separate proceeding that it would dismiss the

indictment and for undue delay in prosecuting him. He also argues that the district

court abused its discretion by terminating his redirect examination of a witness

during his trial. Finally, Hansen argues that the district court erred when it

responded to a jury question regarding whether an objective or subjective standard

applied to the duress defense by instructing that the former governed.

                                          I.

      “Generally, we review a district court’s denial of a motion to dismiss an

indictment for abuse of discretion.” United States v. Evans, 476 F.3d 1176, 1178

(11th Cir. 2007). We maintain a “well-established rule that issues and contentions

not timely raised in the briefs are deemed abandoned.” United States v. Ardley,

242 F.3d 989, 990 (11th Cir. 2001) (per curiam).

      Federal Rule of Criminal Procedure 48 provides that “[t]he government may,

with leave of court, dismiss an indictment.” Fed. R. Crim. P. 48(a). It also

provides that the district court “may dismiss an indictment if unnecessary delay

occurs in presenting a charge to a grand jury, filing an information against a

defendant, or bringing a defendant to trial.” Fed. R. Crim. P. 48(b).


                                           2
               Case: 13-11458      Date Filed: 04/17/2014     Page: 3 of 6


      “[Rule 48(b)] vests much discretion in the trial court, and dismissal is
      mandatory only if the defendant’s constitutional rights have been
      violated. When a defendant fails to establish that his Sixth
      Amendment right to a speedy trial was violated, there is no basis for
      concluding that the district court abused its discretion in refusing to
      grant [defendant’s] motion insofar as it relied on Rule 48(b).”

United States v. Knight, 562 F.3d 1314, 1324 (11th Cir. 2009) (internal citation and

quotation marks omitted).

      There is no evidence in the record that indicates that the government moved

to dismiss the indictment at any time, or that the district court ever granted the

necessary leave pursuant to such a motion. Thus, the district court did not abuse its

discretion under Rule 48(a). See Fed. R. Crim. P. 48(a). Additionally, Hansen did

not raise the argument on appeal that his Sixth Amendment right to a speedy trial

was violated, and thus, he abandoned that argument. See Ardley, 242 F.3d at 990.

Therefore, he necessarily cannot establish that the district court abused its

discretion by not dismissing the indictment pursuant to Rule 48(b). See Knight,
562 F.3d at 1324.

                                            II.

       “We review the evidentiary rulings of the district court for abuse of

discretion.” United States v. Dortch, 696 F.3d 1104, 1110 (11th Cir. 2012), cert.

denied, 133 S. Ct. 993 (2013). “If an error was not preserved, we review for plain

error.” Id. If there is (1) an error that (2) is plain and (3) affects substantial rights,

then we may exercise our discretion to correct the error, but only if (4) “the error
                                            3
               Case: 13-11458     Date Filed: 04/17/2014     Page: 4 of 6


seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” United States v. Lewis, 492 F.3d 1219, 1222 (11th Cir. 2007) (en

banc) (internal quotation marks omitted).

      The Federal Rules of Evidence provide that “[t]he court should exercise

reasonable control over the mode and order of examining witnesses and presenting

evidence.” Fed. R. Evid. 611(a). The district court is provided this power to “(1)

make those procedures effective for determining the truth; (2) avoid wasting time;

and (3) protect witnesses from harassment or undue embarrassment.” Id. The

district court’s discretion under this rule is broad. United States v. Hill, 643 F.3d
807, 845 (11th Cir. 2011). We have also noted that, under Rule 403, “[d]istrict

courts are well within their discretion to exclude even relevant evidence for undue

delay, waste of time, or needless presentation of cumulative evidence.” United

States v. Dohan, 508 F.3d 989, 993 (11th Cir. 2007) (per curiam).

      Hansen did not object to the termination of redirect examination at trial, so

we review for plain error. See Dortch, 696 F.3d at 1110. Hansen used redirect

examination to contradict Rob Laytner’s testimony with his own version of events

and accuse Laytner of dishonesty, rather than to augment the evidence or address

issues raised on cross-examination. Thus, the district court’s decision to terminate

redirect examination fell within its discretion to avoid wasting time and to protect

the witness from harassment. See Fed. R. Evid. 611(a)(2)–(3); Hill, 643 F.3d at


                                            4
                Case: 13-11458       Date Filed: 04/17/2014       Page: 5 of 6


845. Because the district court did not abuse its discretion, Hansen cannot

establish plain error. See Lewis, 492 F.3d at 1222.

                                              III.

       “We review a district court’s response to a jury question for an abuse of

discretion. While the district court has considerable discretion regarding the extent

and character of supplemental jury instructions, it does not have discretion to

misstate the law or confuse the jury.” United States v. Lopez, 590 F.3d 1238,

1247–48 (11th Cir. 2009) (citation omitted). We review the challenged

supplemental instructions in light of the entire jury charge, the indictment,

evidence presented at trial, and argument of counsel. Id. at 1248. “[W]e reverse

when we are left with a substantial and ineradicable doubt as to whether the jury

was properly guided in its deliberations.” Id. (internal quotation marks omitted).

       The defense of duress “requires that the defendant prove [1] that he acted

under an immediate threat of death or serious bodily injury, [2] that he had a well-

grounded fear that the threat would be carried out, and [3] that he had no

reasonable opportunity to escape or inform [the] police.” United States v. Flores,

572 F.3d 1254, 1266 (11th Cir. 2009) (per curiam) (alterations in original) (internal

quotation marks omitted). 1 “Duress can also exist when the threat of immediate,


       1
           Although Flores discusses the justification defense, we have observed that the
justification and duress defenses “are overlapping concepts with the same analysis.” Flores, 572
F.3d at 1266 n.4.
                                               5
                 Case: 13-11458   Date Filed: 04/17/2014   Page: 6 of 6


serious harm is directed at a third person and the defendant acted unlawfully in

order to protect the other party.” United States v. Blanco, 754 F.2d 940, 943 (11th

Cir. 1985). “The first prong requires nothing less than an immediate emergency.”

United States v. Rice, 214 F.3d 1295, 1297 (11th Cir. 2000) (explaining the

defense of justification in the context of the offense of being a felon in possession

of a firearm).

      The district court did not abuse its discretion in providing the supplemental

jury instruction. Although the elements of the duress defense do not explicitly

state that it is governed by an objective reasonableness standard, the fear of a threat

must have been “well-grounded,” which assumes that the fear is rooted in

something other than the defendant’s subjective conjectures about something

constituting a threat. See Flores, 572 F.3d at 1266. Additionally, the language

assumes that a threat objectively existed in reality and was not derived from the

defendant’s subjective belief that something constituted a threat. See id. The

district court therefore did not “misstate the law or confuse the jury.” Lopez, 590
F.3d at 1248.

      Upon review of the entire record and the parties’ briefs, we affirm.

      AFFIRMED.




                                           6